                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

TRIP WHATLEY, et al.,                     )
                                          )
       Plaintiffs,                        )
                                          )
       v.                                 )    CIV. ACT. NO. 1:19-cv-40-ECM
                                          )
THE OHIO NATIONAL LIFE                    )
INSURANCE COMPANY, et al.,                )
                                          )
       Defendants.                        )

                        MEMORANDUM OPINION and ORDER

       Pending before the Court is Plaintiffs Keith Bowers’ and Chris Noone’s

(collectively “Non-Resident Plaintiffs”) Motion to Alter or Amend Order and

Memorandum. (Doc. 36). For the reasons that follow, the Court concludes that the motion

is due to be denied.

                                   I. BACKGROUND

       On November 19, 2019, the Court entered a Memorandum Opinion and Order

(“Order”) wherein it granted the Defendants’ motion to dismiss the claims of the Non-

Resident Plaintiffs pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure. (Doc.

34). In the Order, the Court determined that the Non-Resident Plaintiffs failed to establish

a basis for either general or specific jurisdiction over the Defendants. Specifically, the

Non-Resident Plaintiffs did not allege sufficient facts to show that the Defendants were “at

home” in Alabama, nor did they demonstrate that their claims arose out of or related to any
of the Defendants’ contacts with Alabama. Accordingly, the Court dismissed the Non-

Resident Plaintiffs’ claims for lack of personal jurisdiction.

       The Non-Resident Plaintiffs thereafter filed a Rule 59(e) Motion to Alter or Amend

Order and Memorandum, arguing that while the Court dismissed their claims on

jurisdictional grounds, “the Court also appears to have dismissed all the substantive claims

of all the Plaintiffs, including the Nonresident Plaintiffs, with prejudice.” (Doc. 36 at 2)

(footnote omitted) (emphasis in original).

       As set forth below, the Court did not dismiss the substantive claims of the Non-

Resident Plaintiffs with prejudice, and thus, did not err.

                              II. STANDARD OF REVIEW

       “A party moving the court to alter or amend its judgment pursuant to Rule 59(e)

faces an extremely heavy burden.” Scharff v. Wyeth, 2012 WL 3149248 at *1 (M.D. Ala.

2012). “[R]econsideration of a previous order is an extraordinary remedy to be employed

sparingly.” Id. (quoting Sussman v. Salem, Saxon & Nielson, P.A., 153 F.R.D. 689, 694

(M.D. Fla. 1994). Moreover, “Rule 59(e) was not constructed ‘to give the moving party

another bite at the apple . . ..” Id. (quoting Mincey v. Head, 206 F.3d 1106, 1137 n.69 (11th

Cir. 2000). “A Rule 59(e) motion cannot be used to relitigate old matters, raise argument

or present evidence that could have been raised prior to the entry of judgment.” Arthur v.

King, 500 F.3d 1335, 1343 (11th Cir. 2007) (citations omitted). “The only grounds for

granting a Rule 59 motion are newly discovered evidence or manifest errors of law or fact.”

Id. (quoting In re Kellogg, 197 F.3d 1116, 1119 (11th Cir. 1999)).



                                              2
                                     III. DISCUSSION

       The Non-Resident Plaintiffs assert that, under their interpretation of the Order, the

Court committed an error of law. (Doc. 36 at 2). Their argument goes like this – “[t]he

dismissal of the Nonresident Plaintiffs’ substantive claims with prejudice, given the

Court’s determination that it lacked jurisdiction over Defendants with regard to the

Nonresident Plaintiff’s [sic] claims, is respectfully, an error of law.” (Id.). The Non-

Resident Plaintiffs, however, misinterpret the Order.

       While dismissal of substantive claims with prejudice after finding personal

jurisdiction over the Defendants lacking as to those claims would be error, see Madara v.

Hall, 916 F.2d 1510, 1514 (11th Cir. 1990) (“[w]e vacate the district court’s holding

regarding the application of the [statute of limitations] because the [defendant] was not

subject to the jurisdiction of the court, and therefore could not be personally bound by its

rulings.”), this is not what the Court did in its Order.

       Before analyzing any of the substantive claims in the case, the Court addressed

whether it could exercise personal jurisdiction over the Defendants as it related to the Non-

Resident Plaintiffs’ claims. After concluding that personal jurisdiction did not exist, the

Court ruled that “[b]ecause the Plaintiffs fail to establish a basis for either general or

specific jurisdiction, the Defendants’ Motion to Dismiss Bowers’ and Noone’s claims is

due to be granted.” (Doc. 34 at 11). The Court, therefore, resolved the jurisdictional issue

relating to the Non-Resident Plaintiffs, and dismissed their claims on that basis.

       The Court then proceeded to analyze the substantive claims of the remaining

Alabama plaintiffs. Indeed, in footnotes six and seven of the Order, the Court expressly
                                               3
references Alabama law when analyzing the substantive claims of the remaining Alabama

plaintiffs. (Id. at 17 & 20). The Court did not analyze either Georgia or Mississippi law –

the respective states where the Non-Resident Plaintiffs reside – because the claims of the

Non-Resident Plaintiffs were dismissed on jurisdictional grounds.

       While the Court explicitly dismissed the substantive claims of the Alabama

residents with prejudice, it did not do so with respect to the claims of the Non-Resident

Plaintiffs. Pursuant to Rule 41(b) “[u]nless the dismissal order states otherwise, a dismissal

under this subdivision (b) and any dismissal not under this rule – except one for lack of

jurisdiction . . . – operates as an adjudication on the merits.” FED. R. CIV. P. 41(b)

(emphasis added). The plain language of Rule 41(b) makes clear that a dismissal for lack

of jurisdiction does not operate as an adjudication on the merits.

       Here, the Court’s Order reads “[t]he Defendants’ Motion to Dismiss the claims of

non-resident Plaintiffs Bowers and Noone for lack of personal jurisdiction is GRANTED.”

(Doc. 34 at 22). This language made clear that the Court dismissed the Non-Resident

Plaintiffs’ claims on jurisdictional grounds, which, by operation of Rule 41(b), was a

dismissal without prejudice.

       The only legal error alleged by the Non-Resident Plaintiffs is that which is based on

an erroneous reading of the Court’s Order. The Court dismissed the claims of the Non-

Resident Plaintiffs without prejudice and dismissed the substantive claims of the remaining

plaintiffs with prejudice.




                                              4
                                IV. CONCLUSION

     For these reasons, it is

     ORDERED that the Non-Resident Plaintiffs’ Motion to Alter or Amend Order and

Memorandum (doc. 36) is hereby DENIED.

     Done this 2nd day of December, 2019.



                                           /s/ Emily C. Marks
                                     EMILY C. MARKS
                                     CHIEF UNITED STATES DISTRICT JUDGE




                                         5
